Citation Nr: 1328483	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  10-39 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund (FVEC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 decisional letter from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The appellant had 
an informal conference with a Decision Review Officer in 
July 2010.

The appellant was scheduled for a videoconference hearing 
before the Board at the RO in July 2013.  She failed to 
report for the hearing and has not requested that it be 
rescheduled. 

In June 1998, August 1998, September 1999 and June 2008 
decisional letters, the RO determined that the appellant did 
not have status as a veteran.  Although the issue currently 
before the Board involves similar determinations as to 
veteran status, this appeal arises from a claim filed 
pursuant to a statute passed by Congress in 2009, which 
provides for a different class of benefits, and for which 
status as a veteran is only one of several criteria that 
must be met.  In other words, the current appeal is based on 
an intervening change in law that creates a new basis of 
entitlement.  Consequently, the Board will consider the 
issue herein on appeal on a de novo basis.  See Spencer v. 
Brown, 4 Vet. App. 283 (1993).

In addition to the paper claims files, there is a Virtual VA 
(VVA) electronic claims file associated with the appellant's 
claim.  The documents in the VVA file are duplicative of the 
evidence in the paper claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas in the service of the Armed Forces of the United 
States.


CONCLUSION OF LAW

The criteria for obtaining a one-time payment from the FVEC 
are not met.  38 U.S.C.A. §§ 107 Note, 501(a) (West 2002 & 
Supp. 2012); 38 C.F.R. § 3.203 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a)(1) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) 
(2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As for the appellant's claim of basic eligibility for a one-
time payment from the FVEC Fund, the United States Court of 
Appeals for Veterans Claims (Court) has held that in cases 
where the appellant alleges recognized guerrilla service or 
service in the Philippine Army during World War II, VA is 
obligated to inform the appellant of the information or 
evidence necessary to prove the element of veteran status.  
Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) (as veteran 
status is frequently a dispositive issue in claims filed by 
Philippine claimants, some tailoring of notice concerning 
proof of veteran status is necessary in most, if not all, 
cases).

The appellant was not provided with the required 
notification prior to the initial adjudication of her claim.  
However, the Board finds that no prejudice has resulted.  In 
the May 2009 notification letter, the RO explained that 
verification of military service was the responsibility of 
the NPRC and its findings were binding on VA.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Palor, 21 Vet. 
App. at 332 ("The Federal Circuit's decision in Soria 
recognizes that service department certifications that 
Philippine service either qualifies or does not qualify the 
claimant for veteran status are conclusive and binding on 
VA"); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

Accordingly, the issue presented is solely one of statutory 
interpretation and the claim is barred as a matter of law.  
See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice 
not required when, as a matter of law, entitlement to the 
benefit claimed cannot be established); 38 C.F.R. 
§ 3.159(d)(3) (VA will refrain from or discontinue 
assistance with regard to a claim for a benefit to which the 
claimant is not entitled as a matter of law).

Where service department certification of a claimant's 
active service is required, an appellant is entitled to 
submit and receive consideration of new evidence concerning 
such service by the relevant service department.  Capellan 
v. Peake, 539 F.3d 1373 (Fed. Cir. 2008).  It is a violation 
of VA's duty to assist not to request service department 
review of additional or new documents or evidence provided 
by an appellant concerning a veteran's active service after 
the initial service department certification.  Id.  The 
governing statutes and regulations requires that a 
claimant's new evidence be submitted and considered in 
connection with a request for 'verification of service from 
the service department' pursuant to 38 C.F.R. § 3.203(c).  
Id.  

The RO has requested service department certification of the 
claimant's alleged active service on three occasions, and on 
each occasion has submitted the documentation provided by 
the appellant in the certification request, as expressly 
confirmed in a July 2010 statement of the case (SOC) and a 
December 2012 supplemental SOC (SSOC).  The most recent such 
certification request was completed in November 2012.  The 
July 2010 SOC and December 2012 SSOC clearly and expressly 
list these documents in the indices of evidence of record 
which was considered and included in the service department 
certification requests.  The stipulations set out in 
Capellan have been met.

Under the American Recovery  and Reinvestment Act, a one-
time benefit is provided for certain Philippine veterans to 
be paid from the "Filipino Veterans Equity Compensation 
Fund."  38 U.S.C.A. § 107 Note (West Supp. 2012).  Payments 
for eligible persons will be either in the amount of $9,000 
for non-United States citizens, or $15,000 for United States 
citizens. 

For eligible persons who accept a payment from the FVEC, 
such payment "shall constitute a complete release of any 
claim against the United States by reason of [such] service 
. . . ."  However, nothing in the act "prohibit[s] a person 
from receiving any benefit (including health care, survivor, 
or burial benefits) which the person would have been 
eligible to receive based on laws in effect as of the day 
before the date of the enactment of this Act."  Id.  

The law addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East during World 
War II.  The pertinent section provides that an eligible 
person is any person who--(1) served--(A) before July 1, 
1946, in the organized military forces of the Government of 
the Commonwealth of the Philippines, while such forces were 
in the service of the Armed Forces of the United States 
pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of 
the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 
1945; and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.  38 U.S.C.A. § 107 Note (Supp. 2012).

For purposes of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) the evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of the VA, the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).  When the claimant does not submit 
evidence of service or the evidence does not meet the 
requirements of this section, the VA shall request 
verification of service from a service department.  38 
C.F.R. § 3.203(c).

The appellant submitted copies of an April 1999 and a 
January 2010 Certification from the Philippine Veterans 
Affairs Office, both of which ostensibly confirm her status 
as a Philippine veteran.  She also submitted copies of 
Certificates of Military Service dated in February 1995 and 
March 2005; a copy of a certificate of "Honorable Discharge 
from the United States Army" dated in November 1945; and 
copy of an undated enlistment record purportedly signed by a 
commanding officer of the Eastern Guerrilla Force.  Copies 
of a birth certificate, marriage certificate and an 
identification card are also of record.  However, none of 
these documents satisfy the requirements of 38 C.F.R. § 
3.203 as acceptable proof of service in the United States 
Armed Forces: they are not an official document of the 
appropriate United States service department or NPRC.  
Accordingly, these documents may not be accepted by the 
Board as verification of service for the purpose of 
determining eligibility for VA benefits, including one-time 
payment from the FVEC.

The appellant did not submit a DD Form 214, a Certification 
of Release or Discharge from Active Duty, or an original 
Certificate of Discharge in accordance with 38 C.F.R. § 
3.203(a)(1).

The RO submitted the pertinent information to the NPRC for 
verification.  The NPRC certified in June 2012, October 2012 
and November 2012 that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  At least six iterations or spelling of her 
name were used.  The NPRC has certified that she had no 
qualifying service.  This verification is binding on VA such 
that VA has no authority to change or amend the finding.  
Duro, 2 Vet. App. at 532 (1992).

The proper course for any claimant who believes there is a 
reason to dispute the report of the service department or 
the content of military records is to pursue such 
disagreement with the service department.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).

Based upon the record in this case, the appellant had no 
qualifying service in order to meet the basic eligibility 
criteria for establishing entitlement, and one-time payment 
from the FVEC is not warranted.


ORDER

Entitlement to one-time payment from the FVEC is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


